Citation Nr: 1138957	
Decision Date: 10/19/11    Archive Date: 10/25/11

DOCKET NO.  04-06 367	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a left kidney disorder.




REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

David Gratz, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1989 to December 1998.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2002 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which, inter alia, denied the Veteran's July 2002 claim for entitlement to service connection for a left kidney disorder.

In a November 2007 decision, the Board, inter alia, denied the Veteran's claim for entitlement to service connection for a left kidney disorder.  The Veteran subsequently appealed to the United States Court of Appeals for Veterans Claims (Court).  In June 2010, the Court remanded the case in order for the Board to obtain an adequate medical opinion.  In February 2011, consistent with the Court's remand, the Board remanded the issue of entitlement to service connection for a left kidney disorder to the RO for additional development.  The case has been returned to the Board for further appellate consideration.

The Veteran originally requested a Board hearing in his February 2004 substantive appeal; however, in a March 2006 statement, the Veteran withdrew his request for a Board hearing.  The hearing request is therefore deemed withdrawn.  38 C.F.R. § 20.704(e) (2010).  In April 2006, the Veteran withdrew his request for a hearing before a Decision Review Officer (DRO).

In an October 2011 letter, the Veteran waived RO consideration of the evidence submitted following the most recent review by the Agency of Original Jurisdiction (AOJ).  38 C.F.R. § 20.1304(c) (2011).






FINDING OF FACT

A left kidney disorder is not shown by competent or credible evidence to be related to the Veteran's military service or to any incident therein, nor may nephritis be presumed to have been so incurred.


CONCLUSION OF LAW

A left kidney disorder was not incurred in or aggravated by active service, nor may it be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist the Veteran

Review of the claims folder reveals compliance with the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38
C.F.R. § 3.159.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1).  Such notice should be provided to a claimant before the initial unfavorable AOJ decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Letters dated August 2002, September 2002, August 2003, July 2005, and February 2011, provided to the Veteran before the August 2002 rating decision, the January 2004 statement of the case, the April 2007 supplemental statement of the case, and the August 2011 supplemental statement of the case, respectively, satisfied VA's duty to notify under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
5+§ 3.159, since they informed the Veteran of what evidence was needed to establish his claim, what VA would do and had done, and what evidence he should provide.  The letters also informed the Veteran that it was his responsibility to help VA obtain medical evidence or other non-government records necessary to support his claim.

The Court issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service-connection claim, including the degree of disability and the effective date of an award.  The Veteran was provided with such notice in January 2011.  In this regard, after initially providing VA notice in August 2002, followed by subsequent Dingess notice in January 2011, the RO readjudicated the claim in a supplemental statement of the case in August 2011.  Thus, the timing defect in the notice has been rectified.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV) (holding that a statement of the case (SOC) or supplemental SOC (SSOC) can constitute a "readjudication decision" that complies with all applicable due process and notification requirements if adequate VCAA notice is provided prior to the SOC or SSOC).  In addition, the Veteran has never alleged how a timing error prevented him from meaningfully participating in the adjudication of his claim.  As such, the Veteran has not established prejudicial error in the timing of VCAA notice.  See Shinseki v. Sanders and Simmons, 129 S. Ct. 1696 (2009).

A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  In this regard, the Board is satisfied as to compliance with the instructions from its February 2011 remand.  Specifically, the RO was instructed to provide the Veteran with notice consistent with Dingess, to schedule the Veteran for a VA examination of his left kidney disorders, and, if any determination remained unfavorable to the appellant, to provide him with a supplemental statement of the case (SSOC).  The RO provided the Veteran with the requested notice, scheduled the Veteran for an examination which the Veteran attended in March 2011, and issued an SSOC in August 2011.

With respect to VA's duty to assist, the RO obtained, or made reasonable attempts to obtain, all relevant evidence identified by the Veteran.  The Veteran's service treatment records, VA treatment records, and available private treatment records have been obtained.

The Veteran has not reported, and neither does the evidence of record show, that he is in receipt of Social Security Administration (SSA) disability benefits for his claimed disabilities.  Indeed, the Veteran told the March 2011 VA examiner that he is currently employed as a security guard.  Absent any evidence showing that the Veteran is in receipt of said benefits for his claimed disorders, VA need not attempt to obtain his SSA records.  Golz v. Shinseki, 590 F.3d 1317, 1323 (2010).

Thus, the Board considers the VA's duty to assist satisfied.  Accordingly, the Board finds that no further assistance to the Veteran in acquiring evidence is required by statute.  38 U.S.C.A. § 5103A.

Laws and Regulations Pertaining to Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  See 38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.1(k), 3.303(a).  In order to prevail in a claim for service connection there must be medical evidence of a current disability as established by a medical diagnosis; incurrence or aggravation of a disease or injury in service, established by lay or medical evidence; and a nexus between the in-service injury or disease and the current disability, established by medical evidence.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

For the showing of chronic disease in service, (or within a presumptive period per § 3.307), there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).  Subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  Id.  Medical nexus evidence demonstrating an etiological link is not necessary to prove service connection when evidence, regardless of its date, shows that a Veteran had a chronic condition in service, or during an applicable presumptive period, and that he still has the same chronic condition.  Groves v. Peake, 524 F.3d 1306, 1309-1310 (2008).  See also 38 C.F.R. § 3.303(b).

Some chronic diseases are presumed to have been incurred in service, although not otherwise established as such, if manifested to a degree of ten percent or more within one year of the date of separation from service.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. § 1101(3) and 38 C.F.R. § 3.309(a) (listing applicable chronic diseases, including nephritis).  This presumption, however, is rebuttable by probative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Disorders diagnosed after discharge may still be service connected if all the evidence, including pertinent service records, establishes the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

In the absence of proof of a current disability, there can be no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Analysis:  Service Connection for a Left Kidney Disorder

The Veteran's service treatment records include no complaints, diagnoses, or treatments of any kidney disorder.  In his Reports of Medical Examination dated June 1989 and April 1998, clinicians found that the Veteran's endocrine system was normal.

The Veteran's service treatment records also contain multiple complaints of low back pain, including in February 1992, April 1992, July 1992, August 1992, November 1992, November 1994, and January 1995.  Significantly, the Veteran frequently attributed his low back pain to having lifted a heavy valve on a ship during service.  Additionally, clinicians diagnosed the Veteran with scoliosis in service.

After service, in March 2002, a private physician, T.D.W., took x-rays of the Veteran's left kidney and found a large soft tissue mass.

Also in March 2002, another private physician, J.C.S., performed a computed tomography (CT) scan and an ultrasound of the Veteran's left kidney.  The physician found that "The left kidney is markedly enlarged and hydronephrotic with a thin densely enhancing rim.  The kidney has marked dilatation of the renal pelvis and pyelocalyceal system.  I think this is a congenital UPJ [ureteropelvic junction] stenosis and I...confirm[ed] the marked hydronephrosis.  There is also a fair amount of echogenic fluid present.  I think this is fluid with chronic changes rather than a soft tumor mass obstructing the left renal pelvis....I think this is a longstanding congenital UPJ stenosis resulting in near total destruction of the left renal parenchyma."

Later in March 2002, another physician, A.J.N., performed a renal scan and found a high-grade obstruction on the left side with gradually increasing accumulation of radionucleide within the cortical regions.  The left kidney was markedly enlarged by at least 50 percent as compared to the right.

In his July 2003 notice of disagreement, the Veteran asserted that his private treating clinicians had told him that his left kidney disorder had gotten worse due to the absence of treatment during his years in service.  Additionally, the Veteran has asserted that his in-service complaints of back pain were early manifestations of his left kidney disorder.

In June 2005, a VA physician performed a kidney scan on the Veteran and found left sided hydronephrosis due to obstruction.  In August 2005, another VA clinician diagnosed the Veteran with moderate-to-severe left hydronephrosis.  Findings were compatible with high-grade stenosis or incomplete obstruction at the left UPJ.

VA provided the Veteran with a compensation and pension (C&P) examination of his left kidney in May 2006.  The examiner reviewed the claims file.  The Veteran reported that he had sought medical advice for lower back pain during service, and stated that his kidney problems should have been diagnosed by in-service clinicians when he began having that low back pain.  The Veteran also reported that he is unemployed due to his back pain, kidney problems, and bilateral foot pain.  The VA examiner opined that the Veteran "has a kidney disorder with the diagnosis of left hydronephrosis secondary to ureteropelvic junction (UPJ) obstruction.  According to Current Surgical Diagnosis (2003), this condition is commonly congenital, however the condition may be acquired in adulthood.  Based on the diagnosis of congenital UPJ on 3/5/02 [by a private clinician] in the Veteran's C-File, it is therefore my opinion that a congenital disorder such as this is less likely [than] not a result of the Veteran's military service."

In December 2010, two private physicians, J.F.M. II, M.D., and J.E.B., M.D., drafted a letter in which they found that "it is likely [that the Veteran's in-service] complaints [of back pain] in 1992 were related to his left ureteropelvic junction stenosis [UPJ] as a CT [computed tomography] scan of the abdomen in March 2002 suggested his problem was 'long-standing' and [the Veteran] has consistent complaints of left-sided back pain.  I am certain [that the Veteran's left kidney] condition was aggravated by the rigors of military service and [that his] kidney condition will affect him for the rest of his life."

Because the December 2010 physicians did not specify any in-service activity which was so rigorous as to aggravate his left kidney disorder, or the extent to which that activity aggravated the Veteran's left kidney disorder, the Board finds that their opinion is conclusory and lacks the requisite specificity necessary to warrant a grant of the benefit sought on appeal.  Significantly, the Veteran's service treatment records show no diagnosis of any left kidney disorder during service, or any increase in that disability during service.  38 C.F.R. § 3.306.  Moreover, as the March 2011 VA examiner explained, the Veteran's in-service tests involving his kidney were negative and within normal limits.

VA provided the Veteran with a second C&P examination of his left kidney in March 2011.  The examiner reviewed the claims file, and noted that the Veteran's service treatment records included a June 1989 urinalysis testing which showed a negative albumin reagent strip and a negative sugar reagent strip, and no noted abnormalities.  The examiner noted that the Veteran's November 1994 complete blood count (CBC) was within normal limits, and his urinalysis was completely negative.  Similarly, the examiner noted that the Veteran's March 1996 chemistry was within normal limits, his CBC was within normal limits, and his urinalysis was negative.  Likewise, the examiner found that the Veteran's April 1998 urine albumin and urine sugar tests were negative.  The Veteran reported that he currently works as a security guard.  The VA examiner diagnosed the Veteran with left kidney hydronephrosis status-post (s/p) pyeloplasty for a left UPJ obstruction.  The VA examiner opined that "It is less likely [than] not that the patient's current left kidney condition was caused by, or a result of, or was aggravated by his previous military service.  On review of SMRs [service medical records, or service treatment records], the patient had testing performed while in the military including a lumbar spine x-ray and definitely had laboratory testing on several occasions, which was negative.  On three separate occasions a urinalysis was performed and was negative.  A chemistry test was also performed on one of the above exams while on active duty.  It is evident that the patient complained of lower back pain while on active duty, however no formal urological diagnosis was noted regarding his UPJ condition until 2002.  Related to the opinion given by the private urologist (12/2010), it is likely that any aggravation would have manifested itself on labwork performed during active duty."

The Board finds that the Veteran's March 2011 examination was adequate.  The VA examiner considered the Veteran's claims file and medical history in his report.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007); Ardison v. Brown, 6 Vet. App. 405, 407 (1994).  Additionally, the VA examiner provided an etiological opinion, complete with the rationale described above.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The Board further finds that the VA examiner's medical findings are credible, based on their internal consistency and the VA examiner's duty to offer truthful opinions.  Consequently, the Board assigns considerable probative value to the VA examiner's report.

In September 2011, a private physician, R.T.S., M.D., opined, "After reviewing records that [the Veteran] has provided to me I believe dating back to 1992, this left-sided back/flank pain could have been related to left ureteropelvic junction obstruction.  The problem, however, is there was no diagnostic urological workup done in 1992 that could have confirmed a left ureteropelvic obstruction."  The private physician noted that the Veteran was first objectively diagnosed with a left kidney disorder in March 2002.

The Board finds that the Veteran's private physician's September 2011 opinion is insufficient to support a grant of service connection for the Veteran's left kidney disorder because opinions consisting of speculation or uncertainty-as here, by use of the words "could have been"-are inadequate for establishing service connection.  Bostain v. West, 11 Vet. App. 124 (1998) (a private physician's opinion that a Veteran's preexisting service-related condition "may have" contributed to his ultimate demise was too speculative, standing alone, to be deemed new and material evidence to reopen cause-of-death claim); Obert v. Brown, 5 Vet. App. 30 (1993) (a medical opinion expressed in terms of "may be related to service" necessarily implies "may or may not," and therefore is too speculative to establish a plausible claim); Tirpak v. Derwinski, 2 Vet. App. 609 (1992) (a medical professional's use of equivocal language such as "may or may not be related to service" was too speculative to constitute a definitive opinion on issue of causation).

Moreover, the March 2011 VA examiner explained that the Veteran was provided with urine albumin and urine sugar tests in service, which were negative.  In the absence of any indication of irregularity in the Veteran's lab results, it is not expected that a full diagnostic urological workup would be undertaken in service.  Moreover, the absence of such a workup does not constitute evidence of, or reasonable doubt regarding, a left ureteropelvic obstruction in service, especially in light of the negative tests results in service cited by the March 2011 VA examiner.

Competent medical evidence includes statements from a person qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a)(1).  Because the aforementioned private and VA clinicians and examiners are so qualified, their medical opinions constitute competent medical evidence.

Although the Veteran is competent to report that he experienced low back pain in service, and those reports are verified by his service treatment records and diagnosis of scoliosis in service, the Veteran's etiological opinion that his low back pain in service was a manifestation of a left kidney disorder is not competent, absent evidence showing medical training or expertise.  See 38 C.F.R. § 3.159(a); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Where, as here, conflicting medical opinions are of record, the Board can ascribe greater probative weight to one opinion over another, provided that a rational basis is given.  See Winsett v. West, 11 Vet. App. 420 (1998), aff'd 217 F.3d 854 (Fed. Cir. 1999).  Greater weight may be placed on one clinician's opinion than another's based on the reasoning in the opinions, and whether and to what extent the clinicians reviewed the Veteran's prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  The Board ascribes greater probative weight to the March 2011 VA examiner's opinion than to the conflicting opinion of the December 2010 private physicians for two distinct reasons.  First, as noted above, the December 2010 physicians did not specify any in-service activity which was so rigorous as to aggravate his left kidney disorder, or the extent to which that activity aggravated the Veteran's left kidney disorder.  Second, the March 2011 VA examiner specifically reviewed and cited numerous regular in-service tests regarding the Veteran's kidney, and explained that the results were negative and within normal limits.  As the March 2011 VA examiner explained, "it is likely that any aggravation [of a left kidney disorder] would have manifested itself on labwork performed during active duty."

With respect to the Veteran's contention, asserted at his May 2006 VA examination, that his nephrologist had told him that his problem had been going on for years for the kidney to be so enlarged, the Board finds that the Veteran is both competent to have heard that statement, and credible in his reporting thereof.  However, the nephrologist's statement is not specific enough to warrant the conclusion that his left kidney disorder was present during service.  Although the Veteran does not provide the date of the nephrologist's statement, the earliest treatment of record is dated March 2002.  The Veteran separated from service in December 1998.  Therefore, even if the nephrologist who made that statement did so in March 2002, the fact that the Veteran's left kidney disorder may have been present for years does not show that it was present during service.  Moreover, the aforementioned service treatment records, including the kidney testing explained by the March 2011 VA examiner, showed results which were negative and within normal limits.  Furthermore, the April 1998 Report of Medical Examination likewise included an in-service clinician's opinion that the Veteran's endocrine system was normal.  This contemporaneous empirical evidence outweighs the nephrologist's statement to the extent that it is interpreted as meaning that the Veteran had a left kidney disorder during service.  Curry v. Brown, 7 Vet. App. 59, 68 (1994) (holding that contemporaneous evidence has greater probative value than subsequently reported history).

Likewise, the Veteran's assertion that his private treating clinicians had told him that his left kidney disorder had gotten worse due to the absence of treatment during his years in service is outweighed by the March 2011 VA examiner's opinion and the April 1998 Report of Medical Examination showing that the Veteran's in-service kidney testing results were negative and within normal limits, and his endocrine system was normal.

The Court held in its June 2010 remand that "the [May 2006 VA C&P] examiner failed to address whether (1) 'the medical evidence support[s] the Veteran's contention that the persistent left back pain and laboratory results in service were the earliest manifestation of his left kidney disorder' and whether (2) 'the left kidney disorder [was] aggravated beyond normal progression by the Veteran's military service.'"  Id. at p. 6.  The Board finds that these errors were cured by the Board's February 2011 remand and the March 2011 VA examiner's C&P examination report.  The VA examiner specifically addressed the Veteran's in-service complaints of back pain and laboratory results, and found that they were not a manifestation of his current left kidney disorder.  Similarly, the VA examiner specifically addressed the question of whether the Veteran's left kidney disorder was aggravated by the Veteran's military service, and determined that "any aggravation would have manifested itself on labwork performed during active duty."  Therefore, the Board has complied with the Court's June 2010 remand instructions.

Service connection for a left kidney disorder is not for application on a presumptive basis under the terms of 38 C.F.R. § 3.309(a), relating to chronic diseases.  Under that regulation, service connection for nephritis is to be granted on a presumptive basis if it manifested to a compensable degree within the applicable time limits under §3.307.  Under 38 C.F.R. § 3.307(a)(3), in order to qualify for presumptive service connection, nephritis must have become manifest to a degree of 10 percent or more within 1 year of the date of separation from service.  Because the Veteran does not have a qualifying diagnosis of nephritis within 1 year of separation from service, he is not entitled to presumptive service connection under the provision covering chronic diseases.  38 C.F.R. § 3.309(a).

The Veteran is also not entitled to service connection on the basis of continuity of symptomatology because the evidence of record demonstrates that his left kidney disorder was not noted during service, or in the presumptive period.  38 C.F.R. 
§ 3.303(b).

The preponderance of the evidence is against the award of service connection for a left kidney disorder; it follows that the benefit of the doubt doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).  As such, the Veteran's claim is denied.





ORDER

Service connection for a left kidney disorder is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


